7




           TEIEATI-ORWYGENERAL
                    OF TEXAS
aBHA.LlIc.NANN     AUSTIN 11.
                            'I%XAS


Honorable Paul T. Halt
county Attorney
Austin, Texa8
Dear sir:                          oplnlon No.O-1037
                                   Rel Whether per8onal property owned and
                                         used by Austin School of Business and
                                         Uxon-Clay   CommeraI81 College is
                                         exempted from taxation.
                Ue are in receipt of your letter of June 23, 1939, wherein
you request our opinion as to whether or not typewriters,  school furniture
and other personal preperty belongIng to and used by the Austin School of
Business and the Nixon-Clay Commercial College are exempted from taxation.
You advise that these schools are operated for profit.
                    Article  8, Section   2 of the Constitution      of Texas,   as
adopted     In   1928,provides thatt
                  “The Legislature         msy, by general laws, exempt
      from taxation     . . . . . ..a11 buildings     used exaluelvely   and
     owned by persons or associations              of persons for school
     purposes,    and the neceseuy           furniture   of all schools and
     property used exclusively            and reasonably necessary In
      conducting any association           engaged In promoting the rell-
     gious,    educational       and physical development of boys,
    ” girls,   young men, or young women, operating under a State
      or National organization           of like character;     also the
      endowment fUnds of            such institutions     of Learniffg and
      religion   not used with a view to profltj             . . .
                 It will be noted that lt is not made mandatory by the above
Article  8, Section 2, for the Legislature       to extend the exemption6 therein
mentioned, but it Is provided only th8t the Legislature         may, by general
laws, extend certain exemptions.       WC find  no  statute  enacted since the
adoption of the &bove constitutional      provision   which purports to exempt
from taxation the character     of property which you mention In the hands of
buslnesa colleges.     Furthermore, It will be noted that such constitutional
provlelon does not authorize     the exemption of personal property belonging
to persons or associations     of persons for school purposes, but permits the
exemption only of “the necessary fWnlture         of 811 schools and property
used exclusively   and reasonably necessary in conducting any association
engaged In promoting the relIglous,      educational    and physical development
or beys , @iIs, young: men, or young women, operating under 8 State or
 Han. Paul T. Rolt,      Page 2                                 O-1037
                                                                      r

  Rational orgaklxatlon   of like character;       ” It thus becomes apparent
  that the constitution   does not authorize  ihi Lglslature  to exempt from
I taxation the property with which we are here concerned,    and that the Leg-
  islature has not by any statute attempted to so exempt such property.      Our
  answer to your question,   therefore,  is in the negative.
                                         Yours very truly
                                         ATTCRRRYWNRRALOFTRXAS

                                         By B/ Olenn R. Lewis
                                               Glenn R. Lewis
                                               fMSiSt4Ult

 GRLa 11 WC




 Approved Opinion     Committee By B/R.U.F.   Chalrman